DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 13, in the final line, positions the ground engaging members about 1-1/2 inches to an interior side of the cutting radius. However, the only “interior side” set forth in the disclosure is drawn to the downward extending portion of the deck (specifically “178”). It is unclear what the interior side of the cutting radius refers to and the claim is therefore indefinite. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimori et al. 6,038,840.

Independent Claim 1: Ishimori discloses a lawn maintenance device including a transverse center line (defined through the apex of the front edge of 55 as seen in Fig. 2) comprising: 
a frame (55); 
a power source (51) attached to the frame, wherein the power source includes an output shaft (56);
a rotating cutting blade (59) attached to the output shaft, wherein the rotating cutting blade is configured to cut grass and vegetation as the lawn maintenance device passes over the grass and vegetation; 
a left side (left side of the apex of 55 as seen in Fig. 2) located on a first side of the transverse center line; 
a right side (right side of the apex of 55 as seen in Fig. 2) located on a second side of the transverse center line; and 
a plurality of ground engaging members (1, 2) rotatingly attached to the frame, wherein the ground engaging members enable movement of the lawn maintenance device along an 
wherein the ground engaging members on the left side are located at a first distance from the transverse center line (distance from the apex of 55 to centerline of left 1, 2) and the ground engaging members on the right side are located at a second distance from the transverse center line (distance from the apex of 55 to centerline of right 1, 2), the first distance is a different length than the second distance; 
wherein one of the first distance (the left distance) and the second distance is less than the other of the first distance and the second distance (the right distance), and the location of the shorter of the first distance and the second distance is determined by a direction of rotation of the rotating cutting blade; and 
wherein if the direction of rotation of the rotating cutting blade is counter-clockwise (see the direction of rotation of blade 59 in Fig. 5), the first distance is shorter than the second distance, as per claim 1.  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinz




 5,465,563.

Independent Claim 7: Heinz discloses a lawn maintenance device including a transverse center line (defined through the longitudinal axis of blade 24 as seen in Fig. 5) comprising: 
a frame (12, 30, 32); 
a power source (20) attached to the frame, wherein the power source includes an output shaft (22); 
a rotating cutting blade (24) attached to the output shaft, wherein the rotating cutting blade is configured to cut grass and vegetation as the lawn maintenance device passes over the grass and vegetation; 
a left side located on a first side of the transverse center line; 
a right side located on a second side of the transverse center line; and 
a plurality of ground engaging members (42, 44) rotatingly attached to the frame, wherein the ground engaging members enable movement of the lawn maintenance device along an associated driven surface, the plurality of ground engaging members includes a number of ground engaging members on the left side (44) and a number of ground engaging members on the right side (42); 

wherein one of the first distance (the left distance) and the second distance is less than the other of the first distance and the second distance (the right distance), and the location of the shorter of the first distance and the second distance is determined by a direction of rotation of the rotating cutting blade; 
-3-a deck (also 12, 30, 32), wherein the deck includes a downward extending portion (the skirt of the deck), the downward extending portion extends toward the associated driven surface and has an interior side, and
wherein the shorter of the first distance (the left side) and the second distance positions ground engaging members (44) a close distance to the interior side of the downward extending portion, as per claim 7.
However, Heinz does not specifically disclose wherein the distance of the wheels of the shorter first distance (left-side wheels 44) is about 1-1/2-inches from the interior side of the downward extending portion, as per claim 7.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a distance of about 1-1/2 inches, as per claim 7, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Independent Claim 13: As best understood in light of the 35 USC 112(b) rejection above, Heinz discloses a lawn maintenance device including a transverse center line (defined through the longitudinal axis of blade 24) comprising: 
a frame (12, 30, 32); 
a power source (20) attached to the frame, wherein the power source includes an output shaft (22); 
a rotating cutting blade (24) attached to the output shaft, wherein the rotating cutting blade is configured to cut grass and vegetation as the lawn maintenance device passes over the grass and vegetation, wherein the rotating cutting blade includes an axis of rotation; 
a left side located on a first side of the transverse center line; 
a right side located on a second side of the transverse center line; and 
a plurality of ground engaging members (42, 44) rotatingly attached to the frame, wherein the ground engaging members enable movement of the lawn maintenance device along an associated -4-driven surface, the plurality of ground engaging members includes a number of ground engaging members (44) on the left side and a number of ground engaging members (42) on the right side; 
wherein the ground engaging members on the left side (solid line wheels 44 seen in Fig. 5) are located at a first distance from the axis of rotation (through 22) of the rotating cutting blade and the ground engaging members on the right side (42) are located at a second distance from the axis of rotation of the rotating cutting blade, the first distance is a different length than the second distance; 
wherein one of the first distance (left distance) and the second distance is less than the other of the first distance and the second distance (the right distance), and the location of the 
wherein the rotating cutting blade includes a cutting radius (from 22 to the outer end of the blade 24), as per claim 13.
However, Heinz fails to disclose wherein the shorter of the first distance and the second distance positions ground engaging members about 1-1/2-inches to an interior side of the cutting radius, as per claim 13.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a distance of about 1-1/2 inches, as per claim 13, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Response to Arguments
Please see the updated rejections above. Heinz discloses wheels very close to the downward extending portion and finding the optimum value or range of that close distance has been held to be obvious to one having ordinary skill in the art. 

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 8, 2022